Appellant was convicted in the District Court of Johnson County of selling intoxicating liquor, and his punishment fixed at two years in the penitentiary.
It appears from the record that appellant was not represented by an attorney upon his trial. There is what purports to be a bill of exceptions which does not seem to follow any rules laid down by us in regard to such bills. If we understand same it attempts to present for the first time in appellant's motion for new trial, that the court committed fundamental error in the admission of certain testimony. It is also set forth in said purported bill of exceptions that the court committed fundamental error in refusing in his charge to the jury to limit the purpose for which certain testimony was admitted. It is not claimed that there was any exception taken upon the trial to the charge of the court in any particular. We regret the necessity of saying that the matters thus attempted to be raised can not be considered by us. When testimony is admitted without objection, complaint thereof in motion for new trial does not suffice to present reversible error. This is also true when the charge of the court is not excepted to in any manner at the time of trial.
The testimony in the case is short and clear. Henry Adair testified that he bought a quart of corn whisky from appellant and paid him $3.50 for it. Appellant denied making such sale and introduced as a witness his son who said that he had a conversation with Adair in which Adair said he did not know appellant. These matters were before the jury and have been settled by them adversely to appellant. In his motion for new trial he complains of the admission of the testimony above referred to, same being proof of the fact that appellant had been convicted of selling whisky in Johnson County under what is known as the old local option law. On the hearing of said motion proof was offered in support of this fact. We repeat that no objection having been made to the introduction of the testimony on the trial of the case, complaint of the action of the trial court in admitting same, when first presented in motion for new trial, brings before this court no reversible error, and an affirmance will be ordered.
Affirmed. *Page 277 
                          ON REHEARING.                        January 16, 1924.